Citation Nr: 1226954	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-16 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for cold injury residuals, to include arthritis of multiple joints. 

4.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2009 and March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims. 

In June 2010, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously remanded by the Board in March 2011.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2011 remand.  Specifically, with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for right ear hearing loss, the RO was instructed to contact the National Personnel Records Center and/or the Alabama National Guard and all other appropriate sources for service personnel and treatment records related to the Veteran's service in the Alabama National Guard.  The Board finds that the RO has complied with this instruction.  Stegall, 11 Vet. App. at 268. 

The issues of entitlement to service connection for PTSD, hepatitis C, and cold injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1999, the RO determined that service connection was not warranted for bilateral hearing loss; the Veteran was notified thereof and provided his appellate rights, but did not appeal the determination, and the decision is final. 

2.  The evidence received subsequent to the May 1999 rating decision which denied service connection for bilateral hearing loss is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  The evidence received since the May 1999 rating decision that denied service connection for bilateral hearing loss is not new and material, and the claim for right ear hearing loss has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to petitions to reopen, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 

Prior to initial adjudication of the Veteran's claim, a letter dated in April 2006 satisfied all of VA's notification requirements.  See Quartuccio, 16 Vet. App. at 187; see also Dingess, 19 Vet. App. at 473.  This letter also satisfied the Kent requirements.  See Kent, 20 Vet. App. at 10.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service records, Army Reserve records, and VA medical records have been associated with the claims file.  As such, VA has satisfied its duty to assist in obtaining relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c) (4) (iii).  As discussed below, the Board concludes that new and material evidence has not been submitted.  Accordingly, there is no duty to provide examinations for the claim.  The Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  New and Material Evidence

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of procedural background, in October 1998, the Veteran initially raised a claim of entitlement to service connection for bilateral hearing loss, which was denied by the RO in a May 1999 rating decision after finding that the Veteran's hearing loss preexisted service with no aggravation therein.  The Veteran did not appeal the RO's decision and it became final.  38 U.S.C.A. § 7105(c).  In March 2006, the Veteran filed a petition to reopen a right ear hearing loss claim.  The RO denied the Veteran's petition in September 2006 and he was notified of the decision in October 2006.  The Veteran appealed this decision. 

At the time of the May 1999 Board decision, the claims file included the Veteran's service treatment records; the report of a February 1985 VA examination; VA audiological treatment records dated in August 1998; and the report of a February 1999 VA audiological examination.  The Veteran's service treatment records included a May 1964 entrance examination which showed right ear hearing loss and noted the existence of severe scarring of the right tympanic membrane with closed perforations.  

The February 1999 VA audiological examination report diagnosed the Veteran as having mild-to-moderately-severe sensorineural hearing loss in the right ear.  However, the examiner explicitly indicated that the Veteran's claims file and medical records were not available at the time of the examination.  As such, the examiner did not provide an opinion as to whether the Veteran's hearing loss preexisted or was aggravated by service. 
 
Since the May 1999 rating decision, relevant evidence that has been added to the claims file includes the Veteran's own lay statements; lay statements dated in May 2006 from two fellow service members claiming to have witnessed the Veteran damage his ears as a result of climbing into a demolitions pit; VA treatment records dated from April 2006 to June 2012; the report of a March 2007 VA audiological examination; the report of an August 2009 VA audiological examination; and the transcript of the Veteran's June 2010 Travel Board hearing. 

Specifically, the VA treatment records show ongoing treatment for sensorineural hearing loss and the issuance of hearing aids; however, they do not attribute the onset of hearing loss or any worsening of hearing loss to active duty service.  The report of the March 2007 VA audiological examination indicated that the Veteran's medical records were not reviewed because his claims file was unavailable at the time of the examination.  The audiologist's opinion pertained to the Veteran's claim for tinnitus only and did not discuss the etiology of any right ear hearing loss.  Similarly, the report of the August 2009 audiological examination explicitly indicated that the Veteran's claims file was not available at the time of the examination.  The audiologist further indicated that puretone thresholds revealed unreliable responses for both ears.  No etiological opinion was rendered.  

With respect to the numerous lay statements and testimony indicating that his hearing loss was either incurred in or made worse by active duty, the Veteran is competent and credible to provide testimony as to his symptoms.  See King v. Brown, 5 Vet. App. 19, 21 (1992) (citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992)).  While hearing loss is likely a disorder capable of lay observation, his contentions that his hearing loss was incurred in or aggravated by his service and continued through service discharge are essentially the same as the statements submitted prior to the initial RO denial.  As these contentions were previously raised by the Veteran, they are not new. 

As previously noted, the Board denied the Veteran's claim for service connection for hearing loss in May 1999 because the evidence did not establish that the preexisting hearing loss increased in severity during service.  Since then, new evidence has been received.  However, while new, the evidence is not material as it does not tend to establish that service permanently worsened the Veteran's preexisting hearing loss.  The evidence does not relate to an unestablished fact needed to substantiate the claim and thereby does not raise a reasonable possibility of substantiating the underlying issue of entitlement to service connection for right ear hearing loss.  The petition to reopen the claim of service connection is denied.   See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss; the benefit sought on appeal is denied. 


REMAND

The Veteran also seeks entitlement to service connection for PTSD, hepatitis C, and cold injury residuals.  

With respect to his claim of entitlement to service connection for PTSD, the Veteran alleged several stressors, to include that he was the victim of an attempted sexual assault during his active duty service in Germany.  Specifically, the Veteran stated that in March or April of 1967 he and a fellow soldier were arrested by the German authorities and charged with rape.  During the Veteran's subsequent incarceration, several German guards/policemen attempted to sexually assault him with a broom handle.  The Veteran testified that he was released to his company commander and an investigation into the alleged rape was conducted by the Army.  The Veteran indicated that his orders to go home were flagged due to the investigation.  The charges were dropped following further investigation. 

In its March 2011 remand instructions, the Board directed the RO to submit the Veteran's claimed stressors to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification.  Significantly, in a July 2011 written statement submitted following the Board's March 2011 remand, the Veteran revealed that he was attached to the 71st Maintenance Battalion at the Merrell Barracks in Nuremberg, Germany, during the time of the alleged assault.  

Pursuant to the Board's remand instructions, the RO sent a request for records to the U.S. Army Crime Records Center in April 2011, indicating that the Veteran was attached to the 206th Platoon of U.S. Army Europe at the time of the alleged incident, which occurred in either March 1967 or April 1967.  Later that month, a response from the U.S. Army Crime Records Center was received indicating that there was no record of the alleged incident.  In August 2011, the RO sent a Personnel Information Exchange System (PIES) request for the morning reports of the 71st Maintenance Battalion from February 1, 1967, to May 30, 1967.  In October 2011, the PIES response indicated that these morning reports were searched with negative results for the alleged incident.  

However, a review of the Veteran's service personnel records reveals that he was attached to the 71st Maintenance Battalion from only August 1965 to June 1966, after which time he was transferred to the 206th Platoon of U.S. Army Europe.  As the Veteran may have confused the exact date of the alleged stressor while correctly recalling the unit to which he was attached at the time of the incident, the RO should again submit this claimed stressor to JSRRC for verification using the dates the Veteran was attached to the 71st Maintenance Battalion, from August 1965 to June 1966.  

With respect to the Veteran's claim of entitlement to service connection for hepatitis C, he contends that he developed the disorder as a result of fluid contamination in the use of airgun injectors during service.  In its March 2011 remand instructions, the Board directed the RO to arrange for a physician with appropriate expertise to review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it was as likely as not that the Veteran's hepatitis C was related to his military service, to include airgun injections.  Importantly, the Board's remand emphasized Fast Letter 04-13 (June 29, 2004), in which VA's Acting Director, Compensation and Pension Service, stated that despite the lack of any scientific evidence to document transmission of the hepatitis C virus with airgun injectors, such transmission was nonetheless biologically plausible. 

Pursuant to the Board's remand instructions, the RO obtained a VA medical opinion in December 2011.  Following a review of the Veteran's claims file, the reviewing physician opined that the Veteran's hepatitis C was "less likely as not related to his military service or related to air gun injections while on active duty."  However, the reviewing physician's sole rationale for this opinion was that, "Air gun injection is not known to cause hepatitis C and the Veteran has a history of polysubstance abuse and alcoholism."  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board concludes that the December 2011 VA opinion is inadequate for the purposes of this decision with respect to the issue of hepatitis C because the VA reviewing physician's opinion was based on his/her understanding that airgun injections are not known to cause hepatitis C, which is at odds with the position of VA's Acting Director, Compensation and Pension Service, that despite the lack of any scientific evidence to document transmission of the hepatitis C virus with airgun injectors, such transmission is nonetheless biologically plausible.  Therefore, the Board finds that a new VA medical opinion with respect to the probable etiology of the Veteran's current hepatitis C is necessary for the purpose of properly deciding the claim on appeal herein. 

With respect to the Veteran's claim of entitlement to cold injury residuals, to include arthritis of multiple joints, the Board's March 2011 remand instructions directed the RO to arrange for a physician with appropriate expertise to review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it was as likely as not that the Veteran's currently diagnosed disabilities of his back, wrists, knees, and shoulders were related to his military service, to include his cold exposure in Germany.  Pursuant to the Board's remand instructions, a VA medical opinion was obtained in December 2011.  Following a review of the Veteran's claims file, the reviewing physician opined that "the Veteran's apparently diagnosed disabilities of his back, wrist, knees, and shoulders are less likely as not less than 50% probability related to cold exposure during his military service in Germany."  The physician's rationale was that, "He was exposed to cold in 1964 and it is known to cause arthritis in his shoulders, back, or knees."  

The Board reiterates that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board concludes that the December 2011 VA opinion is inadequate for the purposes of this decision with respect to the issue of cold injury residuals because the VA reviewing physician's opinion is unclear as to whether the Veteran's current disorders of the shoulders, back, wrists, and knees are related to in-service cold exposure.  The reviewing physician's rationale seems to indicate that exposure to cold is known to cause arthritis; however, the physician's awkwardly-worded conclusion can be read as either a negative nexus opinion ("less likely as not"), or as a double negative intended to convey a positive nexus opinion ("less likely as not less than 50% probability").  As such, the claims folder and a copy of this remand should be returned to the author of the December 2011 VA medical opinion so that he/she may clarify his/her opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should review the claims file and prepare a summary of the Veteran's claimed stressor of being the victim of an attempted sexual assault in a German jail while attached to the 71st Maintenance Battalion at the Merrell Barracks in Nuremberg, Germany.  It is emphasized that the Veteran was attached to the 71st Maintenance Battalion from August 1965 to June 1966; as such, that time period should be the focus of the verification attempts.  This summary, together with a copy of the Veteran's DD-214 and all associated documents, should be sent to the JSRRC.  That agency should be asked to provide any information, including morning reports, which might corroborate the Veteran's alleged stressor. 

2.  The RO should also arrange for a physician with appropriate expertise to review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's hepatitis C is related to his military service, to include airgun injections.  The reviewing physician should be made aware of Fast Letter 04-13 (June 29, 2004), in which VA's Acting Director, Compensation and Pension Service, stated that despite the lack of any scientific evidence to document transmission of the hepatitis C virus with airgun injectors, such transmission was nonetheless biologically plausible.  As such, any opinion rendered by the reviewing physician should not be based on the rationale that airgun injections are not known to cause hepatitis C.  If the reviewing physician determines that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims file.

3.  The RO should also arrange for the reviewing physician who authored the December 2011 Disability Benefit Questionnaire (DBQ) to issue an addendum clarifying the December 2011 opinion as to whether it is as likely as not that the Veteran's currently diagnosed disabilities of his back, wrists, knees, and shoulders are related to his military service; specifically, to his cold exposure during his military service in Germany.  As discussed above, the original December 2011 DBQ opinion was unclear as to whether the reviewing physician believed that the Veteran's disabilities of his back, wrists, knees, and shoulders were related to in-service cold exposure or not.  If the reviewing physician determines that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims file.

4.  If further examination is deemed necessary, the Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

5.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


